 
Exhibit 10.22
 
September 16, 2002
 
Mr. Michael Scharff
409 Militia Drive
Lansdale, PA 19446
 
Re:    Employment Terms and General Release
 
Dear Mike:
 
As you know, your Employment Agreement with RMH Teleservices, Inc. (“the
Company”) expired on August 31, 2002. Nevertheless, we would like you to
continue working for the Company under the revised terms and conditions
described below.
 
You may consider our offer for twenty-one (21) days. If you need a reasonable
amount of additional time, it will be granted upon request. You are encouraged
to review this Agreement with your attorney.
 
The proposed terms and conditions of your continued employment are as follows:
 
1.    In consideration for your General Release set forth below in paragraph 2,
the Company agrees, intending to be legally bound;
 
(a)   to pay you the gross sum of One Hundred and Eighty Thousand Dollars
($180,000.00), minus applicable taxes and other withholdings, for your continued
employment from September 1, 2002 through August 2003 so long as you execute and
do not revoke this Agreement. This payment will be made to you in four (4) equal
installments. The first installment will be made within ten (10) days of the
Company’s receipt of the executed original of this Agreement. The other
installments will be made on December 1, 2002, March 1, 2003 and June 1, 2003,
so long as you execute and do not revoke the Agreement by such time;
 
(b)   to pay you $90,000, minus applicable taxes and other withholdings, on or
about September 15, 2003, if you execute another general Release Agreement
(within 21 days of August 15, 2003), releasing the Company and the other
Releasees, as defined below, from any and all liability, have not violated the
non-competition or confidentiality provisions of your prior Employment Agreement
and continue to be available and willing to work for the Company through August,
2004;
 
(c)   to pay the “Designated Percentage” of the premiums associated with your
continued participation in the Company’s group health plan under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), until the earlier of:
(a) February 28, 2004, (b) you are eligible for coverage as an employee under
another employer’s group medical plans, (c) the terms, conditions and
restrictions of COBRA do not allow such continued COBRA coverage for you, or (d)
the Company discontinues all of its group medical plans. (For purposes of this





--------------------------------------------------------------------------------

 
paragraph, the term “Designated-Percentage” refers to the portion of your
insurance premium which the Company paid while you were an active employee of
the Company); and
 
(d)   allow you to continue your employment with the Company through August
2004, unless in the Company’s reasonable belief, there is cause for your
termination at an earlier time. Cause is defined as the Company’s reasonable
belief that you have:
 
(i)    breached or neglected the material duties that you are required to
perform under the terms of this Agreement, including if you perform your duties
in an incompetent manner.
 
(ii)    engaged in a felony or a crime of moral turpitude or that you have
entered a plea of nolo contendere (or similar plea) to a charge of such an
offense;
 
(iii)    used alcohol or any unlawful controlled substance while performing your
duties under this Agreement and/or if such use materially interferes with the
performance of your duties under this Agreement;
 
(iv)    committed any act of criminal fraud, material dishonesty or
misappropriation relating to or involving the Company;
 
(v)    materially violated a rule(s), regulation(s), policy(ies) or plan(s)
governing your performance or an express
direction(s) of the Board governing your performance;
 
(vi)    engaged in the unauthorized disclosure of Confidential Information; or
 
(vii)    acted in a manner that is materially contrary to the best interest of
the Company.
 
(e)    allow you to remain covered under the Company’s group life insurance
policy through August 2004, so long as (i) the policy stays in existence
throughout such time, (ii) your coverage is permitted under the terms,
conditions and restrictions of the Plan, and (iii) Unum provides the Company
with written authorization of your eligibility for continued coverage under the
existing Plan.
 
(f) to pay any premiums under the Section 162 Executive Bonus Plan for you
(Policy 9605245) through December 15, 2003.
 
2.    In consideration for the Company’s payment set forth above in Paragraph 1,
you agree, intending to be legally bound:
 
(a)    to release and forever discharge the Company and its related or
affiliated companies, and each of their past, present and future officers,
directors, shareholders, attorneys, employees, owners and agents, and their
respective successors and assigns (collectively “Releasees”), jointly and
severally, from any and all actions, complaints, charges, causes of action,
lawsuits or claims of any kind (collectively “Claims”), known or unknown, which
you,



-2-



--------------------------------------------------------------------------------

 
your heirs, agents, successors or assigns ever had, now have or hereafter may
have against Releasees arising heretofore out of any matter, occurrence or event
existing or occurring prior to the execution hereof, including, without
limitation: any claims relating to or arising out of your employment with and/or
termination of employment by the Company on August 31, 2004; any claims
regarding or in any way relating to the Employment Agreement you executed on
August 27, 1998 and which expired (except for paragraphs 11 and 12 which survive
the expiration of Employment Agreement) on August 31, 2002; any claims related
to workers’ compensation; any claims related to your getting or not getting any
promotions or alternate positions for which you have applied or believe you were
qualified or eligible; any claims for unpaid or withheld wages, severance,
unused paid time off, benefits, bonuses, commissions and/or other compensation
of any kind including the provision of such payments under previous employment
agreements which are now expired; any claims regarding the Section 162 Executive
Bonus Plan; any claims related to the Life Insurance Policy under which the
Company paid your premiums in the past; any claims of retaliation; any claims
for attorneys’ fees, costs or expenses; any claims of discrimination and/or
harassment based on age, sex, race, religion, color, creed, disability,
handicap, citizenship, national origin, ancestry, sexual preference or
orientation, or any other factor prohibited by Federal, State or Local law (such
as the Age Discrimination in Employment Act, 29 U.S.C. (s) 621 et. seq., Title
VII of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Pennsylvania Human Relations Act and the City of Philadelphia’s Fair
Practice Ordinance); any claims for retaliation and/or any whistleblower claims;
and/or any other statutory or common law claims, now existing or hereinafter
recognized, including, but not limited to, breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.
 
(b)    not to disclose any confidential information relating to the Company or
any of its affiliates which you acquired in the course of your employment with
the Company which is not generally known by and readily accessible to the
public. This confidential information includes, but is not limited to: customer
and client lists; marketing, business and legal plans, procedures and
strategies; pricing plans and/or operating or accounting procedures of the
Company or any of its affiliates. (This restriction shall not be construed to
preclude you from disclosing confidential information pursuant to an order of a
court, administrative tribunal or arbitration panel. However, immediately upon
receipt of notice of any proceeding in which you may be required to give
testimony which involves the Company or any of its affiliates, directly or
indirectly, you shall inform, in writing, the Executive Vice President of Human
Resources of the Company of the existence of the proceeding so that the Company
can seek an appropriate protective order.)
 
(c)    that you have not filed or caused to be filed any lawsuit or complaint
with respect to any claim you are releasing in this Agreement. Should any such
lawsuit, complaint or charge be filed in the future, you agree that you will not
accept relief or recovery there from, unless the lawsuit or complaint is for the
Company’s breach of this Agreement. Notwithstanding anything in this Agreement
to the contrary, nothing herein shall: (i) prevent or restrict you from
cooperating with any federal or state governmental authority; (ii) prevent or
restrict you from assisting any such authority in its investigative or
fact-finding activities; or (iii) waive your right to file a charge with any
such authority, provided that the relief requested would confer no direct
personal benefit on you.



-3-



--------------------------------------------------------------------------------

 
(d)  to withdraw with prejudice any and all claims, charges and cause of actions
against the Company and/or any of the Releasees, including but not limited to
the EEOC and the PHRC.
 
(e)  that all provisions, obligations and promises under the Employment
Agreement you executed on August 27, 1998 (“Employment Agreement”) are null and
void, except for (i) paragraphs 11 and 12 which survive the Employment Agreement
and apply during your employment with the Company and following your termination
of employment from the Company and which covenants are incorporated by reference
into this Agreement, and (ii) the 1996 Stock Incentive Plan and the restrictive
stock grant you were given on January 16, 2001.
 
(f)  that your employment will be terminated by the Company as of August 31,
2004 and that until such time, you will work at the Newtown Square office as
Special Project Manager.
 
3.      The General Release in paragraph 2 above does not apply to any claims to
enforce this Agreement or to any claims arising out of any matter, occurrence or
event occurring after the execution of this Agreement.
 
4.      You acknowledge and agree that the Company’s payment under paragraph 1
above, your continued employment following the end of your formal Employment
Agreement (August 31, 2002), as well as the payment for your continued COBRA
coverage are not required by any policy, plan or prior agreement and constitute
adequate consideration to support your General Release in paragraph 2 above. You
acknowledge and agree that the consideration in paragraph 1 above is instead of
and not in addition to any other consideration (i.e., severance, wages, bonuses,
fringes, other benefits you would have otherwise been entitled to under other
policies, plans or agreements including but not limited to the Employment
Agreement that expired on August 31, 2002) and that upon your last date of
employment, August 31, 2004, you will not be eligible for any severance, bonus
or other consideration from the Company.
 
5.      Whether or not you execute this Agreement and General Release:
 
(a)  As of October 1, 2002, you will be eligible to continue to participate in
the Company’s group health plan at your sole expense pursuant to COBRA, subject
to COBRA’s eligibility requirements and other terms, conditions, restrictions
and exclusions.
 
(b)  You will be bound by the confidentiality portion of the
Confidentiality/Non-Compete Agreement you executed during your employment, as
well as by paragraphs 11 and 12 of the Employment Agreement which you executed
on August 17, 1998.
 
(c)  Your Employment Agreement, executed on August 17, 1998, has expired and all
provisions, except for paragraphs 11 and 12, are null and void.
 
(d)  You will not be eligible to participate in the Company’s 401k plan at any
time in the future.
 
6.      You agree that, at all times, the existence, terms and conditions of
this Agreement will be kept secret and confidential and will not be disclosed
voluntarily to any third party,



-4-



--------------------------------------------------------------------------------

 
except to the extent required by law, to enforce the Agreement or to obtain
confidential legal, tax or financial advice with respect thereto. You may not
discuss or state the consideration or anything which would imply that you
received any settlement from RMH.
 
7.  You agree to pay any and all federal, state and local taxes assessed against
you with respect to any consideration received pursuant to this Agreement to the
extent not already withheld. You agree to indemnify RMH and the other Releasees
for any such tax liability incurred in connection with this Agreement.
 
8.  You agree that you will not apply for employment or reemployment with the
Company or any related or affiliated company following your termination on
August 31, 2004.
 
9.  The obligations under paragraph 1 above shall cease, as will your
employment, in the event that you: (1) initiate an action against the Company or
any of the other Releases with respect to a claim that has been released
pursuant to paragraph 2(a) above or (2) fail to comply with the obligations set
forth in paragraph 2 above and/or paragraphs 11 or 12 of the Employment
Agreement, and/or (3) breach the confidentiality provision referenced in
paragraph 2 above.
 
10.  This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania.
 
11.  Nothing in this Agreement shall be construed as an admission or concession
of liability or wrongdoing by the Company or any other Releasee as defined
above. Rather, the proposed Agreement is being offered for the sole purpose of
settling amicably any and all possible disputes between the parties and allowing
you and the Company to continue a valuable working relationship through August
31, 2004.
 
12.  In the event you breach this Agreement by bringing a Claim released
pursuant to paragraph 2 above, you shall indemnify and hold harmless Releasees
as defined above for any attorneys’ fees, costs or expenses which may be
incurred in defending the released Claim. In the event you breach this
Agreement, the General Release set forth in paragraph 2 above shall remain in
full force and effect.
 
13.  If any provision of this Agreement is deemed unlawful or unenforceable by a
court of competent jurisdiction, the remaining provisions shall continue in full
force and effect.
 
14.  This Agreement constitutes the entire agreement between the parties and
supersedes any and all prior agreements, written or oral, expressed or implied,
except for the confidentiality provisions contained in the
Confidentiality/Non-Competition Agreement you signed while employed and
paragraphs 11 and 12 of the Employment Agreement, which survive the termination
of your employment and are incorporated herein by reference.
 
15.  Company and you covenant, acknowledge and agree that for purposes of both
the Stock Award Agreement and the Stock Option Agreement, your employment with
Company shall be deemed to be and to have been continuous and uninterrupted from
August 27, 1998 through the termination of this Agreement, which is expected to
be August 2004, unless your employment is terminated earlier as per this
Agreement.



-5-



--------------------------------------------------------------------------------

 
16.   You agree that you will not, directly or indirectly, disparage RMH or any
of the other Releasees to any third party for any reason, including publishing
any letters, e-mails or websites, which mentions RMH and/or any of the other
Releasees, or which in any way provide confidential, negative or disparaging
information.
 
17.   Both parties agree that this Agreement survives a Change of Control and
that the Company’s rights could be assigned upon the Change of Control to the
“new company”. Change of Control is defined to have occurred if:
 
(a)  any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (“the Exchange Act”) (other than the Company,
any subsidiary of the Company, any “person” (as defined herein) acting on behalf
of the Company as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an executive benefit plan of the Company, or any
“person” who, on the date the RMH Teleservices, Inc. 1996 Stock Incentive Plan
(the “Plan”) is effective, shall have been the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of or have voting control over shares of
capital stock of the Company possessing more than thirty percent (30%) of the
combined voting power of the Company’s then outstanding securities, excluding
any transactions whereby RT Investors LLC transfers some or all of its shares to
its members and excluding transfers between and among any members of RT
Investors LLC) is or becomes the “beneficial owner” (as herein above defined),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities;
 
(b)  during any period of not more than two consecutive years (not including any
period prior to the date the Plan is effective), individuals who at the
beginning of such period constitute the Board of Directors, and any new director
(other than a director designated by a “person” who has entered into an
agreement with the Company to effect a transaction described in clause (a), (c)
or (d) of this definition) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
 
(c)  the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation or other legal entity, other than (1) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person”(other than a “person” who, on the date the Plan is
effective, shall have been the “beneficial owner” of or have voting control over
shares of capital stock of the Company possessing more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding securities)
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or



6



--------------------------------------------------------------------------------

 
(d)  the shareholders of the Company approve a plan of complete liquidation of
the entire Company or an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (or any transaction having a
similar effect).
 
18.  You agree and represent that:
 
(a)  You have read carefully the terms of this Agreement, including the General
Release;
 
(b)  You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;
 
(c)  You understand the meaning and effect of the terms of this Agreement,
including the General Release;
 
(d)  You were given as much time as you needed to determine whether you wished
to enter into this Agreement, including the General Release;
 
(e)  The entry into and execution of this Agreement, including the General
Release, is of your own free and voluntary act without compulsion of any kind;
 
(f)  No promise or inducement not expressed herein has been made to you; and
 
(g)  You have adequate information to make a knowing and voluntary waiver.
 
19.    If you sign this Agreement, you will retain the right to revoke it for
seven (7) days. The Agreement shall not be effective until after the Revocation
Period has expired. To revoke this Agreement, you must send a certified letter
to my attention. The letter must be post-marked within 7 days of your execution
of this Agreement. (RMH shall have no obligations under paragraph 1 above until
after the Revocation Period has expired, provided that you do not revoke the
Agreement in a timely manner in accordance with this Paragraph.)
 
* * *
 
If you agree with the proposed terms as set forth above, please sign this letter
indicating that you understand, agree with and intend to be bound by such terms.
 
We wish you the best in the future.
 
Sincerely
/s/    Paul Little            

--------------------------------------------------------------------------------

Paul Little
Executive Vice President Human Resources

 
UNDERSTOOD AND AGREED,



-7-



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND:
/s/    Michael Scharff                     

--------------------------------------------------------------------------------

Michael Scharff

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

Witness

 



-8-